Citation Nr: 0217302	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-23 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Basic eligibility to receive improved pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The appellant is a World War II veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from adjudicative determinations by the New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In accordance with the appellant's request, he was scheduled 
to appear for a hearing before a Board Member at the RO in 
October 2002.  However, the appellant failed to appear for 
this hearing without explanation.  He has not requested that 
the hearing be rescheduled.  Accordingly, the Board will 
proceed with appellate review of his pension claim on the 
merits.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The evidence establishes, and the appellant does not 
dispute, that his annualized countable income for improved 
pension purposes exceeds the applicable annual income limit.  


CONCLUSION OF LAW

The appellant is not basically eligible to receive improved 
pension benefits because of excessive income.  38 U.S.C.A. 
§ 1521 (West 1991); 38 C.F.R. §§ 3.271, 3.272 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's claim, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purposes of this appeal that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The record reflects that through the statement of the case 
and various letters to the appellant, and at an informal 
hearing held at the RO on June 26, 2002, the RO has notified 
the appellant of the evidence and information needed to 
substantiate his claim, the information he should provide to 
enable the RO to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the veteran 
should submit if did not desire the RO to obtain the 
evidence on his behalf.  Therefore, the Board is satisfied 
that the RO has complied with the notification requirements 
of the VCAA and the implementing regulations.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that neither the appellant nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
current claim, and the Board is also unaware of any such 
outstanding evidence or information.  Furthermore, the 
appellant has not disputed any of the controlling facts in 
this case, as set forth herein.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the regulations 
implementing it.  

II.  Analysis

Improved pension benefits are based upon countable 
annualized income, which must be below certain specified 
annualized income limits.  38 U.S.C.A. § 1521 (West 1991).  
Payments of any kind from any source are countable as income 
for improved pension purposes unless specifically excluded 
by regulation.  38 C.F.R. § 3.271.  Unreimbursed medical 
expenses in excess of 5 percent of the applicable maximum 
pension rate are deductible from countable income for 
improved pension purposes.  38 C.F.R. § 3.272(g).  

In the present case, the appellant filed a claim seeking 
improved pension benefits in November 1999.  Accordingly, 
any payment of pension benefits based upon that claim would 
commence no earlier than December 1999.  38 C.F.R. § 3.31.  
The annualized income limit applicable at that time to a 
veteran with a dependent spouse was $11,773.  Thus, the 
appellant's annualized countable income for improved pension 
purposes must be below that figure in order to establish his 
basic eligibility to receive improved pension benefits.  
Furthermore, only unreimbursed medical expenses in excess of 
5 percent of this figure ($588) are deductible in computing 
countable income for improved pension purposes.  

The evidence of record establishes that the appellant was in 
receipt of Social Security benefits in the monthly amount of 
$603 ($7,236 annually) and his spouse received $450 per 
month ($5,400 annually) from the same source during the 
annual period commencing on December 1, 1999.  Thus, his 
gross annualized income was $12,636, which is well above the 
applicable annual income limit.  

The RO has allowed the appellant a total of $769 in 
deductible medical expenses, which is considerably more than 
the actual unreimbursed medical expenses documented by the 
appellant for the relevant time period, including the 
standard Medicare deduction of $45.50 per month.  Even using 
the RO's liberal figure for deductible medical expenses, 
however, the appellant's annualized countable income for 
pension purposes is $11,887, which is still above the 
applicable income limit.  

The appellant has argued that his other living expenses, 
such as payments for rent, food, and clothing, should also 
be used in computing his annualized countable income, but 
the controlling Federal regulation (38 C.F.R. § 3.272) does 
not authorize deductions for these expenses.  

The undisputed facts in this case establish that the 
appellant's annualized countable income for improved pension 
purposes exceeds the applicable annual income limit, a fact 
which even the appellant's representative has recognized.  
See VA Form 646, Statement of Accredited Representative in 
Appealed Case, dated in July 2002.  In cases such as this, 
where the law is dispositive, the claim must be denied 
because of the absence of legal merit.  See Sabonis v. 
Brown, 6 Vet.App. 426 (1994). 


ORDER

The appeal is denied.  



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

